    Case 4:19-cv-00238 Document 45 Filed on 04/08/20 in TXSD Page 1 of 14
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  April 08, 2020
                         UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

KAREM MAGHAREH, ET AL.,                §
                                       §
         Plaintiffs.                   §
                                       §
VS.                                    §         CIVIL ACTION NO. 4:19–CV–00238
                                       §
ALEX AZAR, in his official capacity as §
SECRETARY, DEPARTMENT OF               §
HEALTH AND HUMAN SERVICES, §
                                       §
         Defendant.                    §

                   MEMORANDUM AND RECOMMENDATION

      Before me are the parties’ competing motions for summary judgment. See Dkts.

37, 38. After carefully reviewing the legal briefing, analyzing the relevant case law, and

hearing oral argument, I recommend that Plaintiffs’ Motion for Summary Judgment (Dkt.

37) be GRANTED and Defendant’s Motion for Summary Judgment (Dkt. 38) be

DENIED.

                                   BACKGROUND

      BestCare Laboratory Services, LLC (“BestCare”) is a clinical laboratory that

formerly operated throughout Texas.      Karim Maghareh (“Maghareh”) is BestCare’s

founder, owner, president, and chief executive officer.      Defendant Alex Azar (the

“Secretary”) is the Secretary of the Department of Health and Human Services (the

“HHS”).    BestCare and Maghareh (collectively, “Plaintiffs”) ask me to overturn an

August 17, 2018 decision of an HHS Administrative Law Judge (“ALJ”) to exclude them

from federal healthcare programs for 15 years.
       Case 4:19-cv-00238 Document 45 Filed on 04/08/20 in TXSD Page 2 of 14



          Before I get ahead of myself, let me provide the context necessary to fully

understand where we are now and how the parties got here.                     BestCare performed

diagnostic laboratory testing for Medicare beneficiaries throughout Texas, most of whom

were residents of nursing facilities. At all relevant times, BestCare had six business

locations within the state of Texas: three laboratories and three processing centers.

BestCare’s primary laboratory was located in Webster, Texas, a suburb of Houston.

BestCare also had smaller laboratories in San Antonio and Dallas, and processing centers

without laboratory facilities in Waco, Austin, and El Paso.

          In each city served by BestCare, local phlebotomists1 drove to nursing homes to

collect specimens and then returned the specimens to BestCare’s local laboratory or

processing center for processing.          Some of the collected specimens were tested or

prepared for testing in the San Antonio or Dallas laboratories, but most were brought to

the airport and shipped in batches by commercial airline—as cargo, unaccompanied by a

phlebotomist or other trained personnel—to Houston’s William P. Hobby Airport. Upon

arrival, BestCare employees or couriers would pick up the shipments of specimens and

drive them to the Webster laboratory to be tested.

          Medicare Part B pays clinical laboratories such as BestCare a travel allowance to

cover transportation expenses and personnel expenses incurred when trained personnel

travel to the location of a nursing home patient or homebound patient to collect a sample

for testing. See 42 U.S.C. § 1395l(h)(3). HHS is charged with establishing the fee. See

id. Between August 2009 and January 2010, BestCare billed Medicare for mileage as if
1
    Phlebotomists draw blood for tests, transfusions, research, or blood donations.

                                                   2
    Case 4:19-cv-00238 Document 45 Filed on 04/08/20 in TXSD Page 3 of 14



trained personnel had driven hundreds of miles to transport specimens all over Texas,

when in fact the specimen had been shipped between cities via air cargo as described

above.

         The Office of the Inspector General for the HHS (the “IG”) is authorized to

exclude from participation in any federal health care programs (including Medicare and

Medicaid) individuals and entities that knowingly present or cause the presentment of

claims to Medicare that they know or should have known are false, fraudulent, or

otherwise not provided as claimed. See 42 U.S.C. § 1320a-7(b). In 2015, the IG

determined that BestCare’s billings were improper and began proceedings to exclude

Plaintiffs on the basis that from at least August 21, 2009, through January 26, 2010, they

submitted 571 false claims to Medicare for 400 miles or more of purported technician

travel, none of which were actually traveled by a technician.          As a result of this

determination, by letter dated August 21, 2015, the IG proposed to exclude Plaintiffs

from participation in Medicare, Medicaid, and other federal health care programs based

on their submission of these false claims, for a period of 15 years.

         Plaintiffs timely requested a hearing before an ALJ. ALJ Scott Anderson (“ALJ

Anderson”) was originally designated to hear and decide the case, but the case was

reassigned to ALJ Bill Thomas (“ALJ Thomas”) in June 2017. On October 6, 2017, ALJ

Thomas ruled on several outstanding motions and objections, including:

         [T]he IG’s October 12, 2016 Motion to Treat Witnesses as Adverse; the
         IG’s October 28, 2016 Motion for Summary Judgment; Petitioners’
         December 5, 2016 Motion for Summary Judgment; Petitioners’ December
         5, 2016 Objections to Inspector General’s Exhibits; the IG’s December 19,
         2016 Objections to Petitioners’ Proposed Exhibits and Witnesses;

                                             3
     Case 4:19-cv-00238 Document 45 Filed on 04/08/20 in TXSD Page 4 of 14



       Petitioners’ January 17, 2017 Request for Subpoena; and the IG’s January
       27, 2017 Motion for Issuance of Subpoenas; Petitioners’ February 1, 2017
       Emergency Unopposed Motion for Continuance to Reset Hearing; and
       Petitioner Karim Maghareh’s unopposed September 28, 2017 motion
       requesting withdrawal of an attorney representing him in this case, Doug
       Salisbury.

Dkt. 20-3 at 266. ALJ Thomas held an evidentiary hearing in March 2018, and on

August 17, 2018, ALJ Thomas issued a decision excluding Plaintiffs from federal

healthcare programs for a period of 15 years. The exclusions became effective as of the

date of ALJ Thomas’s decision.

       Plaintiffs timely appealed ALJ Thomas’s decision to the HHS Departmental

Appeals Board (the “Board”) on September 17, 2018. On appeal, Plaintiffs challenged

the substance of ALJ Thomas’s decision and objected that ALJ Thomas and his

predecessor, ALJ Anderson, were not properly appointed based on the Appointment

Clause of the Constitution and the Supreme Court’s recent decision in Lucia v. S.E.C.,

138 S. Ct. 2044 (2018).2 After briefing, the Board upheld ALJ Thomas’s determination

that there was a legal basis for Plaintiffs’ exclusions and an exclusionary period of 15

years was reasonable. The Board also declined to consider Plaintiffs’ Appointment

Clause arguments because they did not first raise the issue with ALJ Thomas. See Dkt.


2
  On June 21, 2018, the United States Supreme Court in Lucia determined that executive agency
ALJs are “officers of the United States” and subject to the Appointments Clause of the United
States Constitution, art. II, § 2, cl. 2. Lucia, 138 S. Ct. at 2055. The high court found that the
Securities and Exchange Commission’s (“SEC”) ALJ, who conducted the claimant’s hearing and
issued an unfavorable decision, had been appointed by SEC staff members, not the SEC
department head, and therefore was not appointed in accordance with the Appointments Clause
of the Constitution. See id. at 2053. The Supreme Court remanded the matter to the SEC for a
remedial hearing by either a different properly appointed ALJ or the Commission itself. See id.
at 2055.

                                                4
     Case 4:19-cv-00238 Document 45 Filed on 04/08/20 in TXSD Page 5 of 14



20-1 at 62–64. The Board decision constitutes the final agency action in this matter. See

42 C.F.R. § 1005.21(j). On January 22, 2019, Plaintiffs filed this suit seeking review of

Plaintiffs’ exclusions by the Secretary.3

       Before me are two primary issues: (1) whether ALJ Thomas’s exclusion decision

is supported by substantial evidence;              and (2)    whether    ALJ Thomas was

unconstitutionally appointed in violation of the Appointments Clause. In this decision, I

address the second issue, ALJ Thomas’s appointment, along with the parties’ respective

arguments relating to that issue. Because my determination regarding ALJ Thomas’s

appointment is dispositive, I do not reach the substantial evidence issue.

                         SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). A genuine dispute of material fact does not exist unless “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Burell v. Prudential

Ins. Co. of Am., 820 F.3d 132, 136 (5th Cir. 2016) (quotation marks and citation omitted).

“The moving party . . . bears the initial responsibility of informing the district court of the

basis for its motion.” Brandon v. Sage Corp., 808 F.3d 266, 269–70 (5th Cir. 2015)

(quotation marks and citation omitted). If the burden of production at trial “ultimately

rests on the nonmovant, the movant must merely demonstrate an absence of evidentiary

3
  Although it has no bearing on this decision, the Fifth Circuit recently issued an opinion in a
parallel proceeding. See United States ex rel. Drummond v. BestCare Lab. Servs., L.L.C., 950
F.3d 277 (5th Cir. 2020). In that case, the Fifth Circuit affirmed a $30.5 million False Claims
Act damage award in favor of the United States and against BestCare and Maghareh for
defrauding Medicare by billing thousands of miles that were not actually travelled.

                                               5
    Case 4:19-cv-00238 Document 45 Filed on 04/08/20 in TXSD Page 6 of 14



support in the record for the nonmovant’s case.” Lyles v. Medtronic Sofamor Danek,

USA, Inc., 871 F.3d 305, 310–11 (5th Cir. 2017) (quotation marks and citation omitted).

Once a party “meets the initial burden of demonstrating that there exists no genuine issue

of material fact for trial, the burden shifts to the non-movant to produce evidence of the

existence of such an issue for trial.” Brandon, 808 F.3d at 270 (quotation marks and

citation omitted). The party opposing summary judgment “must do more than simply

show that there is some metaphysical doubt as to the material facts. [It] must go beyond

the pleadings and come forward with specific facts indicating a genuine issue for trial to

avoid summary judgment.” Id. (quotation marks and citations omitted). “In deciding

whether a fact issue exists, courts must view the facts and draw reasonable inferences in

the light most favorable to the nonmoving party.” Rayborn v. Bossier Par. Sch. Bd., 881

F.3d 409, 414 (5th Cir. 2018) (quotation marks and citation omitted). “On cross-motions

for summary judgment, [the court] review[s] each party’s motion independently, viewing

the evidence and inferences in the light most favorable to the nonmoving party.” Ford

Motor Co. v. Tex. Dep’t of Transp., 264 F.3d 493, 498 (5th Cir. 2001).

                                     DISCUSSION

       Plaintiffs contend that ALJ Thomas was unconstitutionally appointed in violation

of the Appointments Clause when he made critical rulings in their administrative case.

As a result, Plaintiffs argue that Lucia mandates that this case be returned to the HHS for

a new hearing before a different constitutionally appointed ALJ. See 138 S. Ct. at 2055–

56. In response, the Secretary first argues that Plaintiffs waived their Appointments

Clause challenge by failing to timely raise the issue before ALJ Thomas. If the Secretary

                                            6
     Case 4:19-cv-00238 Document 45 Filed on 04/08/20 in TXSD Page 7 of 14



is correct, he prevails, and this case is over. However, if the Secretary is incorrect, I must

turn to the Secretary’s next argument: even if Plaintiffs did not waive their challenge, no

Appointments Clause issue exists because ALJ Thomas was properly appointed via

ratification. This second argument is tricky because even if I find that ALJ Thomas’s

appointment was properly ratified, I must still determine whether such ratification cured

the Lucia problem. I engage in this analysis below.

A.     THE APPOINTMENTS CLAUSE

       I begin with the Appointments Clause. The Appointments Clause of Article II of

the Constitution provides:

       [The President] shall nominate, and by and with the Advice and Consent of
       the Senate, shall appoint Ambassadors, other public Ministers and Consuls,
       Judges of the supreme Court, and all other Officers of the United States,
       whose Appointments are not herein otherwise provided for, and which shall
       be established by Law: but the Congress may by Law vest the Appointment
       of such inferior Officers, as they think proper, in the President alone, in the
       Courts of Law, or in the Heads of Departments.

U.S. CONST., art. II, § 2, cl. 2. The Supreme Court has explained that the Appointments

Clause guards against “one [governmental] branch[] aggrandizing its power at the

expense of another branch” and “also preserves another aspect of the Constitution’s

structural integrity by preventing the diffusion of the appointment power.” Freytag v.

Comm’r, 501 U.S. 868, 878 (1991). Thus, litigants are empowered to challenge the

appointments of “Officers of the United States” that were not done in compliance with

the Appointments Clause. Typically, Appointments Clause litigation concerns whether a

particular official qualifies as an Officer of the United States. Here, the parties assume



                                              7
     Case 4:19-cv-00238 Document 45 Filed on 04/08/20 in TXSD Page 8 of 14



that the HHS ALJs qualify as “Officers” subject to the Appointments Clause. I accept

this assumption for purposes of this opinion.

       As explained in Lucia, under the Appointment Clause, “[o]nly the President, a

court of law, or a head of department” may appoint Officers such as ALJ Thomas. 138 S.

Ct. at 2051 (citing U.S. CONST., art. II, § 2, cl. 2). The record reveals that this matter was

transferred to ALJ Thomas on June 27, 2017. Nearly six months later, on December 21,

2017, the then Acting-Secretary of the HHS, Eric Hargan (“Acting-Secretary Hargan”),

signed a Ratification of Appointments of Administrative Law Judges to preempt any

Appointments Clause issue. See Dkt. 15. This post-appointment document ratified the

appointment of ALJ Thomas (and several other ALJs) and stated that it “reflects the

considered judgment of Secretary Hargan with regard to each appointment, such that the

original appointment should be treated as an appointment by the Secretary.” Id. at 4

(emphasis added). This ratification document is strong, uncontroverted evidence that

prior to December 21, 2017, ALJ Thomas had not been appointed by the President, a

court of law, or the Secretary.4 In other words, ALJ Thomas’s June 2017 appointment

was unconstitutional under the Appointments Clause.




4
  The administrative record does not reveal who actually appointed ALJ Thomas in the first
instance. Before the Board, Plaintiffs sought to obtain discovery that would have definitively
answered this question. But, because the Board refused to consider the issue, it refused to permit
Plaintiffs’ requested discovery. Thus, the only information contained in the administrative
record that speaks to ALJ Thomas’s original appointment is Acting-Secretary Hargan’s
ratification, which on its face strongly implies that ALJ Thomas’s original appointment was
deficient.

                                                8
     Case 4:19-cv-00238 Document 45 Filed on 04/08/20 in TXSD Page 9 of 14



B.     WAIVER

       The Secretary argues that Plaintiffs waived their Appointments Clause claim

because they failed to raise it before ALJ Thomas. In other words, the Secretary argues

that Plaintiffs’ Appointment Clause challenge is untimely. Plaintiffs strongly disagree

and argue that their challenge was timely under Lucia. I agree with Plaintiffs.

       Plaintiffs first challenged ALJ Thomas’s appointment during their appeal to the

Board. This fact is nearly identical to the circumstances in Lucia. In Lucia, the petitioner

did not raise the appointment clause challenge at the hearing in front of the SEC ALJ;

indeed, like Plaintiffs here, the petitioner raised the issue during the administrative appeal

process. See 138 S. Ct. at 2047. Nonetheless, the Supreme Court found that Lucia’s

challenge was “timely.” Id. at 2055. Based on my reading of Lucia, for this reason

alone, Plaintiffs’ Appointments Clause challenge was timely.5

       The Secretary also argues that Lucia is distinguishable based on the difference

between SEC and HHS regulations.              Specifically, the Secretary contends that SEC

regulations do not contain any issue exhaustion requirements, but HHS regulations

specifically provide that the Board “will not consider . . . any issue in the briefs that could

have been raised before the ALJ but was not.” 42 C.F.R. § 1005.21(e). Wrapped in this

argument is the Secretary’s belief that Plaintiffs “could have” raised their Appointments


5
  There is some disagreement in the courts about when an Appointments Clause challenge should
be considered timely. Courts disagree about whether an Appointments Clause challenge must be
raised at the administrative level or can be raised for the first time during an appeal to the federal
district courts. See Velasquez on Behalf of Velasquez v. Berryhill, No. CV 17-17740, 2018 WL
6920457, at *2–3 (E.D. La. Dec. 17, 2018) (collecting cases). Because here the issue was raised
at the administrative level, I need not choose a side.

                                                  9
    Case 4:19-cv-00238 Document 45 Filed on 04/08/20 in TXSD Page 10 of 14



Clause challenge based on Lucia before ALJ Thomas. Given the timeline involved in

this case, I strongly disagree.

       The evidentiary hearing before ALJ Thomas occurred in March 2018. In his

Order Setting Post-Hearing Briefing Schedule, ALJ Thomas specifically allowed the

parties to submit one brief by June 18, 2018, and stated that “[r]esponse briefs will not be

permitted.” Dkt. 16-4 at 194. Importantly, Lucia was decided on June 21, 2018—i.e.,

after the close of evidence and briefing. In other words, the Secretary invites me to find

that Plaintiffs should have defied ALJ Thomas’s Order by filing a reply brief advancing a

totally new argument. I decline the Secretary’s invitation. Based on the date of the Lucia

decision and ALJ Thomas’s briefing order, I find that Plaintiffs could not have raised

their arguments based on Lucia before ALJ Thomas.6

       In summary, I find that Plaintiffs Appointment Clause arguments, which were

presented for the first time during the administrative process before the Board, were

timely. Thus, Plaintiffs did not waive their Appointments Clause claim. I now turn to

the issue of ratification.




6
  The Secretary also seems to argue that Plaintiffs could have raised their Appointments Clause
argument based on other cases that pre-date Lucia. Unsurprisingly, this is technically true.
Judges rarely create new law. The judicial role merely requires judges to apply the law to facts.
In Lucia, the Supreme Court clarified its Appointments Clause jurisprudence against a factual
background that is remarkably similar to the facts involved in this case. Given the factual
similarity, and the fact that Lucia was the then most recent pronouncement of the Supreme
Court, Plaintiffs’ reliance on Lucia was appropriate. Thus, I find the Secretary’s arguments that
Plaintiffs should have raised their Appointments Clause challenge based on cases other than
Lucia unpersuasive.

                                               10
     Case 4:19-cv-00238 Document 45 Filed on 04/08/20 in TXSD Page 11 of 14



C.     APPOINTMENTS CLAUSE RATIFICATION

       The Secretary contends that even if ALJ Thomas’s original appointment was

unconstitutional, he was properly appointed after Acting-Secretary Hargan signed the

Ratification of Appointments of Administrative Law Judges on December 21, 2017.

Plaintiffs disagree, arguing that the appointment of an ALJ cannot be delegated and an

invalid, non-delegable appointment cannot be ratified. In my view, the Secretary is

correct.

       In Edmond v. United States, 520 U.S. 651, 653 (1997), the Supreme Court

considered whether the appointments of two civilian members of the Coast Guard Court

of Criminal Appeals were proper under the Appointments Clause. The Supreme Court

explained that both civilian members of the Coast Guard Court of Criminal Appeals

“were originally assigned to serve on the court by the General Counsel of the Department

of Transportation, who is, ex officio, the Judge Advocate General of the Coast Guard.”

Id. at 653–54. But after the validity of those appointments was called into doubt, the

Chief Judge of the Coast Guard Court of Criminal Appeals “sent a memorandum to the

Chief Counsel of the Coast Guard requesting that the Secretary [of Transportation], in his

capacity as a department head, reappoint the judges so the court would be constitutionally

valid beyond any doubt.” Id. at 654. Thereafter, “the Secretary of Transportation issued

a memorandum ‘adopting’ the General Counsel’s assignments to the Coast Guard Court

of Military Review ‘as judicial appointments of my own.’” Id. The Supreme Court

ultimately concluded that the Secretary of Transportation’s post-appointment ratification



                                           11
     Case 4:19-cv-00238 Document 45 Filed on 04/08/20 in TXSD Page 12 of 14



was “valid” and done “in conformity with the Appointments Clause of the Constitution.”

Id. at 666.

       Edmond clearly demonstrates that an agency head’s post-appointment ratification

can satisfy the Appointments Clause. And, as described above, the language in Acting-

Secretary Hargan’s ratification tracks the language the Secretary of Transportation used

in Edmond. Compare Dkt. 15 at 4 (“reflects the considered judgment of Secretary

Hargan with regard to each appointment, such that the original appointment should be

treated as an appointment by the Secretary”), with Edmond, 520 U.S. at 654 (“[T]he

Secretary of Transportation issued a memorandum ‘adopting’ the General Counsel’s

assignments to the Coast Guard Court of Military Review ‘as judicial appointments of

my own.’”). Accordingly, I find that Acting-Secretary Hargan’s ratification was effective

and ALJ Thomas’s appointment was constitutional as of December 21, 2017.

D.     RATIFICATION AND LUCIA

       The only remaining question is whether the ratification of ALJ Thomas’s

appointment cured the Lucia problem. On this point, the parties couldn’t be further apart.

Plaintiffs take the position that under Lucia, they are entitled to a new hearing if the

original “adjudication [was] tainted with an appointments violation.” 138 S. Ct. at 2055.

Plaintiffs contend that even if the ratification was effective on December 21, 2017, ALJ

Thomas made several rulings between the time of his deficient appointment in June 2017

and the ratification in December 2017. Based on these pre-ratification rulings, Plaintiffs

argue the adjudication was still tainted with an Appointments Clause violation and

remand to the HHS is required under Lucia. The Secretary views this issue differently.

                                           12
    Case 4:19-cv-00238 Document 45 Filed on 04/08/20 in TXSD Page 13 of 14



The Secretary argues that the “adjudication” discussed in Lucia is specifically referring to

the administrative hearing before the ALJ and the ALJ’s subsequent decision. Thus, so

long as ALJ Thomas was constitutionally appointed at the time of the hearing and his

decision, his pre-ratification rulings are simply immaterial to my determination. I find

Plaintiffs’ position persuasive.

       I have reviewed the record to determine the type of rulings that ALJ Thomas made

prior to the December 2017 ratification. As mentioned above, in October 2017 ALJ

Thomas issued an order wherein he considered direct testimony, issued rulings on

summary judgment, ruled on admissibility of evidence, and ruled on challenges to expert

opinions and numerous other material issues in the case. See Dkt. 20-3 at 266–73. In my

view, these rulings clearly impacted the remaining administrative proceeding. Because

ALJ Thomas made the rulings while he was unconstitutionally appointed, the

administrative proceeding was clearly tainted with an Appointments Clause violation.

Meanwhile, I find no language in Lucia that purports to define “adjudication” to mean

only the administrative hearing and subsequent decision, as argued by the Secretary.

       In sum, because I find that Plaintiffs’ adjudication was tainted by ALJ Thomas’s

pre-ratification rulings, I find that Lucia requires this case to be returned to the HHS. See

138 S. Ct. at 2055 (“The appropriate remedy for an adjudication tainted with an

appointments violation is a new hearing before a properly appointed official,” and “[t]o

cure the constitutional error, another ALJ (or the Commission itself) must hold the new

hearing to which Lucia is entitled.”) (internal quotation marks and citation omitted).



                                             13
    Case 4:19-cv-00238 Document 45 Filed on 04/08/20 in TXSD Page 14 of 14



                                    CONCLUSION

      For the reasons explained above, I RECOMMEND that Plaintiffs’ Motion for

Summary Judgment (Dkt. 37) be GRANTED, Defendant’s Motion for Summary

Judgment (Dkt. 38) be DENIED, and this case be REMANDED to the HHS for

reconsideration in accordance with this opinion and applicable law.

      The Clerk shall provide copies of this Memorandum and Recommendation to the

respective parties who have fourteen days from the receipt thereof to file written

objections pursuant to Federal Rule of Civil Procedure 72(b) and General Order 2002–13.

Failure to file written objections within the time period mentioned shall bar an aggrieved

party from attacking the factual findings and legal conclusions on appeal.

      SIGNED in Houston, Texas, this 8th day of April, 2020.



                                         ______________________________________
                                                   ANDREW M. EDISON
                                           UNITED STATES MAGISTRATE JUDGE




                                            14
